Citation Nr: 1513591	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased evaluation for multiple sclerosis with migraine syndrome, urinary incontinence, fecal incontinence, and dizziness, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The April 2009 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating effective September 19, 2008.  A notice of disagreement was received in November 2009, a statement of the case was issued in April 2011, and a substantive appeal was received in June 2011.

The December 2011 rating decision denied a rating in excess of 30 percent for multiple sclerosis.  A notice of disagreement was received by VA in August 2012, and VA has not yet issued a statement of the case.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2012 and September 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand, the Board noted that the Veteran has submitted numerous private audiology examination reports on which it is not specified whether the speech discrimination tests were performed using Maryland CNC specifications pursuant to 38 C.F.R. § 4.85.  The Board found that a remand was warranted to obtain clarification regarding these findings, specifically, whether the private audiograms conformed to Maryland CNC standards.  The record reflects that this development was not conducted.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore finds that a remand is necessary in order to attempt to obtain the requested information from the Veteran's private audiologist.

Finally, the claim of entitlement to a rating in excess of 30 percent for multiple sclerosis with migraine syndrome, urinary incontinence, fecal incontinence, and dizziness was denied by rating decision in December 2011.  The appellant filed a notice of disagreement with this decision in August 2012.  The appellant has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to a rating in excess of 30 percent for multiple sclerosis with migraine syndrome, urinary incontinence, fecal incontinence, and dizziness must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to a rating in excess of 30 percent for multiple sclerosis with migraine syndrome, urinary incontinence, fecal incontinence, and dizziness.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.

2.  Ask the Veteran to contact the audiologist who performed the audiograms in January 2007, October 2009, April 2010, April 2011 and October 2012 to determine whether or not the speech recognition thresholds conformed to the Maryland CNC standard.  Request that the audiologist provide the speech discrimination scores corresponding to each of the audiograms.  Also request that the private audiologist provide the puretone threshold findings in numerical (not just graphical) form to better correlate these results with 38 C.F.R. § 4.85 in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.

In the alternative the Veteran can provide the contact information and any necessary authorization for the audiologist so that VA can make efforts to seek clarification regarding the findings.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




